Citation Nr: 1734615	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  07-35 546	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an acquired psychiatric disorder other than posttraumatic stress disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
INTRODUCTION
 
The appellant had active duty service from September 1975 to November 1978. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 
 
The Veteran testified at a video conference hearing before the undersigned in August 2010.  The hearing transcript is of record.
 
In March 2011, the Board denied entitlement to service connection for posttraumatic stress disorder.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court affirmed the Board's denial of entitlement to service connection for posttraumatic stress disorder, but remanded the case for consideration of the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.  

In April 2014, the Board remanded the latter issue for adjudication.  That claim was denied by the RO in a February 2015 supplemental statement of the case.  The Board remanded the case in February 2017 for further appellate review.  The case now returns to the Board.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  
 
 
FINDINGS OF FACT
 
1. A claim of entitlement to service connection for posttraumatic stress disorder was denied in March 2011, and that decision was affirmed by the United States Court of Appeals for Veterans Claims in October 2013.    

2. An acquired psychiatric disorder, to include a major depressive order with symptoms of anxious distress, was not diagnosed until years after discharge from active duty and is not related to service. 
 
3. There is no competent evidence of a nexus between an acquired psychiatric disorder and the Veteran's military service.


CONCLUSION OF LAW
 
An acquired psychiatric disorder was not incurred in or aggravated during military service, a psychosis may not be presumed to have been so incurred, and no acquired psychiatric disorder was caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
With respect to this claim VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
The Veteran claims entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, based on an assertion that he was sexually and physically assaulted while in service because of his race.
 
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a). 
 
To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).
 
Where a chronic disease is shown during service, the subsequent manifestations at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause.  A continuity of symptomatology is required where the condition noted during service is not shown to be chronic.  38 C.F.R. § 3.303 (b).  However, continuity of symptomatology to substantiate service connection is limited to where involving a disease denoted as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
 
The question for the Board is whether any currently diagnosed acquired psychiatric disorder, to include a major depressive disorder with symptoms of anxious distress and panic attacks, was either incurred or aggravated during active service, or is otherwise etiologically related to an in-service disease or injury.
 
The Board finds no competent, credible, or probative evidence establishes that an acquired psychiatric disorder is etiologically related to the Veteran's active service.  As such the claim will be denied.
 
The Veteran attributes a depressive disorder to being frequently robbed, beaten and sexually assaulted inservice.  The Veteran reported that as a result of these events, he was constantly in conflict with others, causing numerous instances of disciplinary action in least one place of employment.  The appellant further argues that during one of these assaults he sustained such severe mouth injury that he required between 50 and 150 stiches.

The Veteran's service record reflects that he was given multiple nonjudicial punishments for incidents of drunk and disorderly conduct, provoking gestures (spitting in someone's face), a failure to a obey lawful order, as well as a special court-martial for assaulting three different police officers, attempting to escape from custody, and disorderly conduct.  

Significantly, while service treatment and personnel records show he had physical fights while in service and that he assaulted someone in the military police (and tried to escape), nowhere is there any evidence that he was sexually assaulted.  Nowhere is there any evidence that he sustained an injury to his mouth, let alone an injury that required between 50 and 150 stiches.  Indeed, as fully explained by the Board in March 2011, these assertions are not credible. As noted above, the Board's March 2011 decision has been affirmed by the United States Court of Appeals for Veterans Claims.

The Veteran does currently suffer from a psychiatric disorder which has been variously diagnosed as a depressive disorder, an anxiety disorder and an intermittent explosive disorder.  As a result, the Veteran was afforded a VA examination in March 2017.  Following that examination the examiner opined that the Veteran's acquired psychiatric disorders were less likely than not incurred in military service or secondary to in-service stressor events.  The examiner noted that the appellant's medical records show that he first reported symptoms of depression in 2006 when he began to receiving treatment at VA.  The examiner found insufficient evidence to indicate that the Veteran's current major depressive disorder with symptoms of anxious distress and panic attacks was related to events in military service. The examiner noted that while some of the claimant's reported trauma-related symptoms could be related to the self-reported inservice assaults, there was no evidence that independently corroborates that the claimed events occurred. In addition, the examiner found no evidence of mental health treatment or documentation of symptoms during military service or between his discharge in 1978 and his first presentation for mental health treatment at VA in 2006.  As a consequence the examiner opined that given the lack of evidence to indicate that the Veteran's current disorder was first incurred in military service, it was less likely than not that a major depressive disorder was incurred in military service.

Lay statements from the Veteran's family members and friends indicate that he experienced a significant personality change after discharge from service, transitioning from "social" and "happy" to "angry, sullen and constantly in conflict with others, particularly those of African-American descent".  The Veteran's wife indicates that the claimant's primarily issue is with people communicating with him in an authoritarian manner, reminiscent of his military experience, but she highlighted that he has particular difficulty with this when the person giving direction is of another race, or is female.
 
As noted above, in March 2017 the examiner found insufficient evidence to indicate that the Veteran's current major depressive disorder with symptoms of anxious distress and panic attacks is related to events in military service.  In so finding, the examiner noted that there was no evidence of mental health treatment or documentation of symptoms during military service, or between his discharge in 1978 and his first presentation for mental health treatment at VA in 2006, at which time he applied for service connection for posttraumatic stress disorder.  The examiner considered the Veteran's medical history and his statements, as well as lay statements submitted on his behalf, and found a lack of evidence to indicate that his current condition was first incurred in or due to military service.  There is no competent evidence to the contrary.
 
It is well to note that the first time the appellant alleged that he was sexually assaulted during service was at the August 2010 Board hearing-more than four years after submitting his first claim for a psychiatric disorder, and decades after separation from active duty.  The Veteran was seen at VA with psychiatric complaints in 2006 through 2009, yet he never once reported being sexually assaulted in service.  It is incongruous to believe that the Veteran would wait an additional four years to report such a stressor while seeking service connection based upon multiple other stressors at the same time.  As stated above, the Veteran is not a credible historian, and the record shows that he has changed his self-reported history to support his claim.  Thus, his assertion alone of experiencing sexual assault to support his claim of service connection for an acquired psychiatric disorder is not probative evidence.

The Board considered the statements from laymen who assert that the Veteran underwent a change in his disposition while inservice.  The Board considered the assertion that the Veteran wrote letters to others alleging that he was "being verbally and physically abused" by a group of "soldiers" in "the states" and in Japan.  Yet, the report of inservice assaults rely solely on the Veteran's own statements, and the appellant, as discussed above, is not a credible historian.   

The Board acknowledges the statement from the Veteran's sister who states that the appellant became a "radical racist with a whirlwind of physical and mental abuse toward everyone", despite having been raised by parents who believed that "there is good and bad in all races".  She alleges that he started a racial riot and endangered the life of a child, amongst various offenses, while in service.  The Veteran's witnesses observed him to be quiet, unsocial, and nervous as the result of his experiences in-service.  Yet this statement is not competent evidence that the appellant incurred or aggravated an acquired psychiatric disorder inservice.  In this regard, lay statements regarding whether any acquired psychiatric disorder is related to service pertain to a medical process which extends beyond an immediately observable cause-and-effect relationship.  Further, questions of competency notwithstanding, the opinions of all lay witnesses, as well as the Veteran, as to the etiology of any diagnosed acquired psychiatric disorder are outweighed by the opinion offered by the March 2017 VA examiner, who possesses a higher degree of expertise.
 
Therefore, after a review of available evidence, the Board finds that the service treatment records, service records, post service medical records, VA examinations, and private medical records outweigh the lay statements that an acquired psychiatric disorder was caused by his service.  As such, the claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


 
ORDER
 
Entitlement to service connection for an acquired psychiatric disorder is denied.
 
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


